DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 5, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al., JP 2002-295120, a machine translation of which is attached as an Office Action Appendix.

	As an overview of Suzuki et al., Suzuki et al. describes in paragraphs [0009]-[0015] the structure of a speed reducer 4 shown in figures 1-6, with figures 2 and 3 best showing the assembly of the elements of the speed reducer 4.  A motor driven worm 32 engages the gear teeth 413 of a worm wheel 41 (fig. 3; [0010], lines 10-12).  Worm wheel 41 is integral with a shaft portion 411 and an eccentric support part 414 (figs. 2, 4, 5) (last five lines of [0010]).  A transmission gear 43 is supported by the support part 414 such that when the worm wheel 41 is rotated by the worm 32, the support part 414 imparts eccentric motion to the transmission gear 43 ([0014], lines 1-5).  Guide portions 432 protrude from the transmission gear 43 and engage with two opposite sides of a member 44, the other two sides of which are engaged by guide portions 222 protruding from fixed housing cap 202.  Sliding interaction between the four guide portions and the member 44 restricts rotation of the transmission gear 43 while allowing revolution of the transmission gear 43 ([0014], line 7 “the outer gear 43 revolves”; [0015], lines 1-6).  As transmission gear 43 revolves, teeth 431 of the transmission gear 43 engage teeth 451 of an output gear 45 so as to cause rotation of the output gear 45 and attached output shaft 42.

	Suzuki et al. shows a speed reducer 4 in figures 1-6.
	A first gear 413 is configured to rotate upon transmission of rotary force thereto (from motor 3 through worm 32).
	An eccentric shaft 411 is coupled to the first gear 413, the eccentric shaft 411 including a support part 414 that is offset, in a direction of a radius of rotation, from a rotation axis of the first gear 413 (figs. 4 and 5).
	A spinning restriction member 44 is disposed at an outer side, in a radial direction, of the eccentric shaft 411.
	A transmission gear 43 is supported at the support part 414, spinning of the transmission gear 43 being restricted by engagement of the transmission gear 43 with the spinning restriction member 44, and the transmission gear 43 being configured to revolve around the rotation axis of the first gear 413 as a result of rotation of the first gear 413 together with the eccentric shaft 411.
	An output part 45 is configured to rotate as a result of revolution of the transmission gear 43.
	The transmission gear 43 includes a restricting protrusion 432 that protrudes toward a side of the transmission gear 43 at which the spinning restriction member 44 is disposed and that includes an engaging face (radially inwardly facing face) configured to contact the spinning restriction member 44 in a state in which the engaging face is disposed so as to oppose the spinning restriction member 44.
	As best shown in figure 2, a face of the restricting protrusion 432 other than the engaging face, as seen from an axial direction of the transmission gear 43, is formed in a convex shape that is convex toward an opposite side of the restricting protrusion 432 from a side thereof at which the spinning restriction member 44 is disposed.
(claim 1)

	As seen from the axial direction of the transmission gear 43, the face of the restricting protrusion 432 that is formed in the convex shape is curved in a cylindrical surface shape (is continuous with the outer perimeter of the cylindrically-shaped gear 43).
(claim 2)

	As best shown in figure 2, a minimum thickness of the restricting protrusion 432 at a central portion thereof in a circumferential direction of the transmission gear 43 is greater than a minimum thickness of the restriction protrusion 432 at an end portion thereof in the circumferential direction of the transmission gear 43.
(claim 4)

	The transmission gear 43 includes a pair of the restricting protrusions 432, which are disposed spaced apart in a radial direction of the transmission gear 43.
	The spinning restriction member 44 is disposed between the pair of restricting protrusions 432.
(claim 5)

	Suzuki et al. discloses a motor 3 that includes a rotary shaft 31, and a speed reducer 4 according to claim 1, wherein the first gear 413 is rotated upon transmission of rotary force of the rotary shaft 31 thereto.
(claim 19)


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

	No reference nor combination of references was found which teaches an eccentric gear speed reducer including a transmission gear restricted from spinning by engagement of a protrusion from the transmission gear with a spinning restriction member, wherein an engaging face of the protrusion is disposed closer to an engaged face of the spinning restriction member at a base of the protrusion than at a distal end of the protrusion, as required by claim 6.

	No reference nor combination of references was found which teaches an eccentric gear speed reducer including a transmission gear restricted from spinning by engagement of a protrusion from the transmission gear with a spinning restriction member, wherein at least one of an engaging face of the protrusion or an engaged face of the spinning restriction member is formed in a convex shape toward the opposed face, as required by claim 12.

	No reference nor combination of references was found which teaches an eccentric gear speed reducer including a transmission gear restricted from spinning by engagement of a protrusion from the transmission gear with a spinning restriction member, wherein the spinning restriction member includes a first slider face configured to slide against a second slider face of a sliding support member, and the first slider face is formed in a convex shape toward the second slider face, as required by claim 13.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Unless otherwise noted, each of the following discloses a speed reducer including an eccentric support part, a spinning restriction member, a transmission gear with protrusions engaging the spinning restriction member, and an output part:

U. S. Patent 1,590,166 (Howard) June 1926.
FR 1535643 (Malik) August 1968.
GB 1 220 192 (Palkhiwala) January 1971 - uses balls or rollers between engaging/sliding surfaces.  Discusses prior art which restricts rotation and transmits revolution, but discloses an invention with transmission of rotation and absorption of revolution.
U. S. Patent 5,908,372 (Janek) June 1999.
U. S. Patent 6,280,359 (Moskob) August 2001 - includes a rectangular slide as a spinning restriction member.
DE 10 2010 000 850 (Pichler et al.) July 2011 - (discloses only a coupling) in a rotary coupling which allows relative radial movement between the two coupled members, a first coupling piece is received in a coupling slot of a second coupling piece, and " the inner side (19) of the coupling slot (5) designed with a convex contour (20). In this way, a contact pressure between the coupling pieces (2, 3) can be reduced through an adapted contact geometry."
KR 10-2016-0018243 (Lee) February 2016 - a speed reducer including a transmission gear with a protrusion with an engaging face and another face, as seen from an axial direction, having a convex shape.  The protrusions engage a sliding member to absorb revolution and transmit rotation.
U. S. Patent 9,267,583 (Narvlansky et al.) February 2016 - includes a rectangular, sliding spinning restriction member.
DE 10 2017 125 554 (Birkefeld et al.) April 2019 - a speed reducer equipped motor for a power vehicle seat.
U. S. Patent 11,371,586 (Mahmoodi) June 2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659